Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, said claim recites the generation of a “life map”. The meets and bounds of what may or may not comprise a “life map” are unclear and indefinite. The specification discusses a “life map”, but fails to establish the scope of the term. It is unclear precisely what is required for an item to be considered a “life map”. 	In order to perform a complete examination, the term “life map” has been interpreted as an item or service that provides scheduling and/or advice to a user.	Regarding claim 2, said claim recites: “assigning each of the students to one or more programs or organizations, services, and mentors”. The relationship between the “one or more” and the “programs or organizations, services, and mentors” is unclear. For example, one 
	Regarding claims 9 and 17, said claims recite determining of “best practices”. The scope of “best practices” is indefinite and unclear. In order to perform a complete examination, “best practices” has been interpreted as being within the scope of “recommendations” or “advice”. 	Regarding claims 4, 9, 12, 16, and 18, said claims further recite the “life map”, but fail to provide details making said recitations definite in scope.
	Regarding claims 3, 5 – 8, 10 – 11, 13 -1 4, 17, and 19 – 20, said claims depend on one of claims 1, 12, and 18, and thus inherit said claims deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 11 – 14, and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin (US-20100009332-A1) in view of Torrenegra (US-20190325532-A1).
	Regarding claim 1, Yaskin shows a method of creating a life map, the method comprising:	accounts for one or more students, wherein the accounts are stored in a server ([31,40,42] discussing building a “success network” for students);	receiving information associated with each of the one or more students ([28,32,35]) utilizing computing or communications devices in communication with the server ([26,30,32]); and 	generating a life map for the one or more students in response to receiving the information ([25,34]).	Yaskin does not does not show receiving input for establishing the accounts.	Torrenegra shows receiving input for establishing accounts (Fig. 2 and [165-170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the student advising services of Yaskin with the account creation of Torrenegra in order to ensure the presence of a reliable method for enabling new users to access Yaskin’s advice services network.	Regarding claim 2, Yaskin in view of Torrenegra further show assigning each of the students to one or more programs or organizations (Yaskin, [35] showing “instructor of the class and the department head”), services (Yaskin, [42] showing “services”), and mentors (Yaskin, [35] showing a “counselor” and [41] showing an “instructor” and an “advisor”) in 
	Regarding claim 3, Yaskin in view of Torrenegra further show performing any necessary tests, assessments, and observations to obtain the information (Yaskin, [30] showing “self-assessment” and a “place to record notes and documentation”).
	Regarding claim 4, Yaskin in view of Torrenegra further show updating the life map  in response to receiving additional information for the one or more students (Yaskin, [40-43] showing implementing and updating a “success network” containing advice and appointments).
	Regarding claim 5, Yaskin in view of Torrenegra further show performing risk analysis for the one or more students (Yaskin, [25,35]).
	Regarding claim 6, Yaskin in view of Torrenegra further show sending out one or more alerts in response to the information exceeding a threshold for the one or more students (Yaskin, [35] showing game and attendance thresholds resulting in “alert messages’).
	Regarding claim 7, Yaskin in view of Torrenegra further show claim 1.	The combination cited above does not show wherein the information is saved and updated utilizing a blockchain ledger.	Torrenegra where information is saved and updated information utilizing a blockchain ledger (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination cited above of Yaskin in view of Torrenegra with the blockchain use of Torrenegra in order to utilize a well-known, reliable and secure method of storing data.
	Regarding claim 8, Yaskin in view of Torrenegra further show claim 1, including where the server is accessed (Yaskin, Figs. 1 and 2, and [31]) and wherein a web browser or application executed by the computing or communications devices is utilized to receive and input the information (Yaskin, Figs. 1 and 3 and [25] showing a “user’s PC” running a “web browser”). 	The combination cited above does not show access through a cloud network.	Torrenegra shows access through a cloud network ([522]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination cited above of Yaskin in view of Torrenegra with the cloud use of Torrenegra in order to utilize a common and cost-effective mechanism of storing and managing remotely access data (i.e., cloud-based computing).
	Regarding claim 9, Yaskin in view of Torrenegra further show data mining the information (Yaskin, [25] showing “mining data”) to determine best practices (Yaskin, [36] discussing “benchmarking”) for a plurality of influencers (Yaskin, [25] showing “instructors, counselors, tutors, advisors”) of the one or more students 
	Regarding claim 11, Yaskin in view of Torrenegra further show wherein the information includes at least activities (Yaskin, [40] “courses currently being taken”), risks (Yaskin, [43], “concerns”), benefits (Yaskin, [50] showing endorsements about experience), influencers (Yaskin, [40-41] showing a network of member and providers involved with students and “personal relationships”), and goals associated with the one or more students (Yaskin, [43] showing “hopes” and [44] showing “goals”).
	Regarding claim 12, Yaskin shows a system for creating a life map of individuals, the system comprising: receiving input for establishing accounts (Fig. 2 and [165-170]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the student advising services of Yaskin with the account creation of Torrenegra in order to ensure the presence of a reliable method for enabling new users to access Yaskin’s advice services network.	Regarding claim 13, Yaskin in view of Torrenegra further show wherein the information includes at least activities (Yaskin, [40] “courses currently being taken”), risks (Yaskin, [43], “concerns”), benefits (Yaskin, [50] showing endorsements about experience), influencers (Yaskin, [40-41] showing a network of member and providers involved with students and “personal relationships”), and goals associated with the one or more students (Yaskin, [43] showing “hopes” and [44] showing “goals”).
	Regarding claim 14, Yaskin in view of Torrenegra further show claim 12.	The combination cited above does not show wherein the information is saved and updated utilizing a blockchain ledger.	Torrenegra shows where information saved and updated information utilizing a blockchain ledger (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination cited above of Yaskin in view of Torrenegra with the blockchain use of Torrenegra in order to utilize a well-known, reliable and secure method of storing data.
	Regarding claim 16, Yaskin in view of Torrenegra further show 
wherein the server further assigns the individuals to one or more mentors (Yaskin, [35] showing a “counselor” and [41] showing an “instructor” and an “advisor”) in response to selections from an administrator (Yaskin, [41] showing population of data by an “academic institution”) performs any necessary tests, assessments, and observations to obtain the information (Yaskin, [30] showing “self-assessment” and to “place and record notes and documentation”), performs risk analysis for the one or more individuals (Yaskin [25,35]), and updates the updates the life map in response to receiving additional information for the one or more individuals (Yaskin, [40-43] showing implementing and updating a “success network” containing advice and appointments).
	Regarding claim 17, Yaskin in view of Torrenegra further show wherein the server further data mines the information (Yaskin, [25] showing “mining data”) to determine best 
	Regarding claim 18, Yaskin shows a controller comprising:	a processor for executing a set of instructions (implicit in the computers of Figs. 1 and 5); and 	a memory for storing the set of instructions (implicit in the computers of Fig. 1 and 5), wherein the set of instructions are executed by the processor to:	accounts for one or more individuals, wherein the accounts are stored in a server ([31,40-42]),	receive information associated with each of the individuals ([28,32,54]) utilizing the computing or communications devices in communication with the server ([26,30,32]), and 	generate a life map for the one or more individuals in response to receiving the information ([25,34]).	Yaskin does not does not show receiving input for establishing the accounts.	Torrenegra shows receiving input for establishing accounts (Fig. 2 and [165-170]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the student advising services of Yaskin with the account creation of Torrenegra in order to ensure the presence of a reliable method for enabling new users to access Yaskin’s advice services network.	
	Regarding claim 19, Yaskin in view of Torrenegra further show wherein the controller is accessible by a plurality of mobile devices (Yaskin, [116] discussing system interaction via phone calls and PDA-based surveys, and Torrenegra, [514], discussing tablets and other mobile 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination cited above of Yaskin in view of Torrenegra with the blockchain use of Torrenegra in order to utilize a well-known, reliable and secure method of storing data.
	Regarding claim 20, Yaskin in view of Torrenegra further show wherein the set of instructions are further executed to: assigns each of the students to one or more mentors (Yaskin, [35] showing a “counselor” and [41] showing an “instructor” and an “advisor”) in response to selections from an administrator (Yaskin, [41] showing population of data by an “academic institution”), performs any necessary tests, assessments, and observations to obtain the information (Yaskin, [30] showing “self-assessment” and to “place and record notes and documentation”), performs risk analysis for the one or more students (Yaskin [25,35]), and updates the updates the life map in response to receiving additional information for the one or more students (Yaskin, [40-43] showing implementing and updating a “success network” containing advice and appointments).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin in view of Torrenegra as applied to claims 1 and 12 above, further in view of Hennie (US-20190287662-A1).
Regarding claim 10, Yaskin in view of Torrenegra shows information about the one or more students (Yaskin, [53-54]).	Yaskin in view of Torrenegra do not show receiving identifying information and sharing the information without identifying information with one or more organizations for mutual benefit.	Hennie shows receiving identifying information and sharing the information without identifying information with one or more organizations for mutual benefit ([7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interaction and data collection service of Yaskin in view of Torrenegra with the monetization techniques of Hennie in order to further increase revenue while protecting user privacy.
	Regarding claim 15, Yaskin in view of Torrenegra show claim 12.	Yaskin in view of Torrenegra do not show removing identifying information from the information about the one or more individuals; and sharing the information without identifying information with one or more organizations for mutual benefit.	Hennie shows removing identifying information from the information about the one or more individuals; and sharing the information without identifying information with one or more organizations for mutual benefit ([7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interaction and data collection service of Yaskin in view of Torrenegra with the monetization techniques of Hennie in order to further increase revenue while protecting user privacy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Fraser (US-20110271203-A1) – Fraser discloses a system which manages and implements user account creation interfaces and techniques (Figs. 5 – 7) and supports goal tracking (Figs. 8 – 9) and provides student help ([30-38]).	York (US-20170048269-A1) – York discloses a network tool supporting providing targeted help to users needing intervention services (Figs. 2, 7, 9).
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442